DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  Please see pages 2-4 (labeled pages 10-12) in the Applicant Arguments/Remarks Made in an Amendment filed 5/14/21, the interview summary for the interview held on 4/27/21, and the claim language below.
Claim 1 recites a battery control system, comprising: a battery comprising: first, second, and third terminals; a plurality of individual groups of two or more battery cells; and a plurality of switches configured to connect ones of the individual groups to and from the first terminal, to and from the second terminal, and to and from the third terminal; a mode module configured to set a mode to a first mode when a fault is present in a charging source of the battery; and a switch control module configured to control the plurality of switches based on a first predetermined capacity allotment when the mode is in the first mode, wherein the switch control module is configured to control the plurality of switches such that: a first one or more of the individual groups are connected to the first terminal and provide a first operating voltage via the first terminal; a second one or more of the individual groups are connected to the second terminal and provide a second operating voltage via the second terminal; and a third 
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.P./Examiner, Art Unit 2859       

/EDWARD TSO/Primary Examiner, Art Unit 2859